 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALLEN SHARONOFF,                           No. 2:19-cv-0814 MCE CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    JOE A. LIZARRAGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 28, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 13. Plaintiff has

23   filed objections to the findings and recommendations. ECF No. 16.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed August 28, 2019 (ECF No. 13), are

 3   ADOPTED in full;

 4          2. Plaintiff’s amended complaint (ECF No. 10) is DISMISSED for failure to state a claim

 5   upon which relief can be granted;

 6          3. Plaintiff’s motion for summary judgment (ECF No. 11) is DENIED; and

 7          4. The Court of the Clerk is directed to close the case.

 8          IT IS SO ORDERED.

 9   Dated: October 11, 2019
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
